Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant filed an amendment on 1/28/22. Claims 1-20 are pending, with Claims 1, 12, and 19 being independent.  Claims 1 and 3-20 have been amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2001/0014868 in view of US Patent Publication 2002/0188527 to Dillard

As per claims 1,12, 19 Herz discloses; comprising: identifying a referring source from which a user was directed to a page of a content serving system Herz(0005 advertisement directed to shoppers) … wherein the content serving system is capable of displaying content in the page using multiple alternative templates, each template of which comprising different design features of the page;  determining, based on the ..source, a selection of a specific template  Herz(0252 cluster trees for organizing the information for display to the shopper)
from the multiple alternative templates for the user, wherein the specific template defines a design feature; Herz(0252-3, it appears design features are rather general terms)
and displaying the content to the user using the design feature of the specific template, wherein the content comprises an article Herz(0252)
Herz does not explicitly disclose the referring source element; Dillard teaches;
wherein the user navigated to the page from a referring page associated with the referring source,
(0245 for example and fig. 11 for interactive online offers)
The motivation for combining the template advertising of Herz with the referral teachings of Dillard is for the purpose of providing the user with chances to “receive or respond to informational or incentive alerts … ” (0005)

As per claims 2, 
Herz discloses; The method of Claim 1, wherein the referring source is one of: a traffic partner, a web site, and a search engine. (0260)

As per claims 3, 13 Herz discloses; The method of Claim 1, wherein selection of the specific template is determined based on at least one of: a time of day, a day of week and a geographical location of the user.
Herz(0170, claim 13 broader)

As per claim 4 Herz discloses; The method of Claim 1, wherein  selection of the specific template determined based on past browsing behavior of the user.
Herz(0252)
As per claim 14, Herz discloses;
 The system of Claim 12 further comprising the content serving system.  (0252)

As per claim 5, Herz disclose; The method of Claim 1 further comprisingarticle in accordance with the selection of the specific template.
Herz(0251 display choices)

As per claim 6, Herz discloses; As per claim 6, Herz discloses; The method of Claim 1 wherein the specific template replaces  template that was previously used to display the content Herz(0251 display choices)

As per claims 7, 15 (Currently Amended) The method of Claim 1, wherein said displaying the content using the design feature comprises  of the content, and modifying a placement of the content element. 

As per claims 8, 16 (Currently Amended) The method of Claim 1, wherein said displaying the content using the design feature comprises  of the content, and modifying a heading attribute of the content element. 
Herz(0022)

As per claims 9, 17 (Currently Amended) The method of Claim 1, wherein said displaying comprises removing from a display of the page a content element of the content. 
Herz(0259)

As per claims 10, 18 (Currently Amended) The method of Claim 1, wherein the page comprises a web page. Herz(0290)

As per claim 11 Herz discloses; The method of Claim 1, wherein the page comprises a web page of a content owner and includes content element owned by an entity other than the content owner.  Herz(0290)

As per claim 20 Herz discloses; The non-transitory computer readable storage medium of Claim 19, wherein said displaying the content using the design feature modifying  of the content; modifying a placement of the content element; 
modifying the content element;
modifying the content element; and 
removing from a display of the page the 
(0250, one of requires one, placement etc.)


Response to Arguments
Applicant filed an amendment on 1/28/22. Claims 1-20 are pending, with Claims 1, 12, and 19 being independent.  Claims 1 and 3-20 have been amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim 1 is amended to recite "identifying a referring source from which a user was directed to a page of a content serving system, wherein the user navigated to the page from a referring page associated with the referring source". Support is found, inter alia, in Paragraphs [0034], [0041]-[0042], [0051], [0053], [0112], and Figures 1-2 of the Present Application. 

Claim 1 is further amended to recite "wherein the content serving system is capable of displaying content in the page using multiple alternative templates, each template of which comprising different design features of the page".  "a selection of a specific template from the multiple alternative templates for the user, wherein the specific template defines a design feature". 

Support is found, inter alia, in Paragraphs [0071], [0074], [0078], [0106], [0109], [0110], [0150]-[0157], Figure 3, and Figure 4 (template rotation code 454) of the Present Application. 
 
 Claim 1 is further amended to recite "displaying the content to the user using the design feature of the specific template, wherein the content comprises an article". 


The dependent claims are argued by virtue of dependency.

CLAIM OBJECTIONS – withdrawn in view of amendment.
CLAIM REJECTIONS, 35 U.S.C. 112 – withdrawn in view of amendment.

CLAIM REJECTIONS, 35 U.S.C. 102 
5. Claims 1-20 stand rejected under 35 U.S.C. §102(a)(2) as allegedly being anticipated by Herz et al. (US 2001/0014868, hereinafter referred to as "Herz"). 

The cited art does not teach the recited referring source .. Here this argument is moot in view of Dillard now asserted.

Applicant respectfully submits that the cited art does not disclose this feature. 
Specifically, Herz fails to disclose a referring source from which a user is directed to a page displaying content, wherein the referring source is used to determine a template for displaying the content in the page. Conversely, in the portions of Herz cited by the Office Action, Herz merely describes appraising a value of shelf space in electronic shopping malls by correlating the purchasing responses of shoppers to an identical item located in different shelf locations through out the virtual store. 

The virtual shop representation is designed in a two or three level hierarchical tree structure wherein each node is a graphical representation of what is contained therein (Paragraph [0260] of Herz). Paragraph [0257] of Herz, which was also relied upon by the Office Action when relating to the referring source, describes that shoppers are enabled to browse offers that include an advertisement of a product, from an offer database that is organized as a cluster tree. The cluster tree includes nodes that correspond to categories of offers and leaves that correspond to the offers themselves. 

Here “referring” is moot in view of amendment. However, “capable” as argued is a capability, not a firm requirement and should be claimed in a required manner rather than as an option.

A hierarchical menu may include a modified version of the cluster tree, that is reorganized so that the clusters most interesting to a shopper are easily accessible by the shopper. A hierarchical menu can be re-organized by emphasizing categories that match the shopper's profile, changing a hierarchy of the menu, or increasing a visual size of a relevant category. 

It is respectfully asserted that none of these descriptions of Herz relate to a referring source from which a user is directed to a page. Specifically, Herz fails to disclose a referring source that is used to determine a template for displaying the content in the page. 

It is respectfully asserted that the description of Herz with respect to representing a virtual shop as a cluster tree and emphasizing interesting clusters, is fundamentally different from, and unrelated to, any referring source from which a user was directed to a page of a content serving system, wherein the user navigated to the page from a referring page associated with the referring source. 

Again this argument is moot in view of Dillard asserted for “referring”. The cited art does not teach displaying the recited content by the content serving system. Current Claim 1 recites "displaying the content to the user using the design feature of the specific template, wherein the content comprises an article". 
Applicant respectfully submits that the cited art does not disclose this feature. 
Specifically, Herz fails to disclose a content serving system that is capable of displaying an article using multiple alternative templates. 

Here as argued capable is a capability and is not required. The examiner is capable of “restrictions” does not mean that a restriction would ever be required.  
 
It is respectfully asserted that the hierarchical menu of Herz cannot be interpreted as the recited content, at least since the hierarchical menu of Herz does not comprise an article. 

As a result, Herz fails to teach or suggest, let alone disclose, "displaying the content to the user using the design feature of the specific template, wherein the content comprises an article", as is now explicitly claimed. 

Here “Herz” 0251 describes the display of an “article”.  Thus applicant is not persuasive. 

The dependent Claims 2-11, 13-18, and 20 are argued by virtue of dependency. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698